                                             UNITED STATES BANKRUPTCY COURT
                                           FOR THE NORTHERN DISTRICT OF ALABAMA




In re:                                                                                                         Chapter 11

REMINGTON OUTDOOR COMPANY, INC. et al.;                                                                        Case No. 20-81688-CRJ-11


Debtors.                                                                                                       Jointly Administered




                                                        Monthly Operating Report
                                         For the period of October 26, 2020 to November 22, 2020


DEBTORS' ADDRESS:                100 Electronics Blvd SW
                                 Huntsville, Alabama 35824




DEBTORS' ATTORNEYS:              Stephen H. Warren (pro hac vice )                    Derek F. Meek
                                 Karen Rinehart (pro hac vice )                       Hanna Lahr
                                 O'Melveny & Myers LLP                                Burr & Forman LLP
                                 400 South Hope Street, 18th Floor                    420 North 20th Street, Suite 3400
                                 Los Angeles, CA 90071-2899                           Birmingham, Alabama 35203
                                 Tel: (213) 430 6000                                  Tel: (205) 251 3000
                                 Facsimile: (213) 430 6407                            Facsimile: (205) 458 5100
                                 swarren@omm.com                                      dmeek@burr.com
                                 krinehart@omm.com                                    hlahr@burr.com


REPORT PREPARER:                 REMINGTON OUTDOOR COMPANY, INC. et al.;

I CERTIFY THAT THE ABOVE INFORMATION IS TRUE TO THE BEST OF MY KNOWLEDGE AND BELIEF.




/s/ Mark Little                                                                                                12/31/2020
Mark Little                                                                                                    Date
Chief Financial Officer


Notes:
The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as applicable, are:
Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI Operating Company, LLC (9774); Remington Arms
Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms
Distribution Company, LLC (4655); Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and
Outdoor Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW, Huntsville, AL 35824.




                                                                                                                                    PAGE 1 OF 16

Case 20-81688-CRJ11                      Doc 1299 Filed 12/31/20 Entered 12/31/20 09:28:21                                            Desc
                                           Main Document    Page 1 of 16
                                                        UNITED STATES BANKRUPTCY COURT
                                                     FOR THE NORTHERN DISTRICT OF ALABAMA


In re Remington Outdoor Company, Inc. et al.                                                                     Case No. 20-81688-CRJ-11
                                                                                                        Reporting Period: October 26, 2020 to November 22, 2020

                                                                                                        Federal Tax I.D. # XX-XXXXXXX

                                                   CORPORATE BANKRUPTCY ADMINISTRATOR FORM

                       Operating Reports are to be filed monthly, in duplicate, with the Bankruptcy Clerk's Office by the end of the month

                                                                                                             Document
REQUIRED DOCUMENTS                                                                       Form No.                                  Explanation Attached
                                                                                                             Attached
Legal Entities and Notes to MOR                                                                                 X
Business Debtors' Affirmations                                                            BA-01                 X
Business Debtors' Cash Receipts & Disbursements                                        BA-02 (Part 1)           X
Condensed Consolidated Income Statement                                                BA-02 (Part 2)           X
Business Debtors' Accounts Receivable                                                   BA-02 (A)               X
Business Debtors' Actual Disbursements                                                  BA-02 (B)               X
Business Debtors' Bank Accounts                                                        BA-03 (Part 1)           X
Business Debtors' Inventory                                                            BA-03 (Part 3)           X
Business Debtors' Post-Petition Accounts Payable                                        BA-03 (A)               X
Condensed Consolidated Balance Sheet                                                      BA-04                 X




                                                                                                                                                   PAGE 2 OF 16

 Case 20-81688-CRJ11                           Doc 1299 Filed 12/31/20 Entered 12/31/20 09:28:21                                                      Desc
                                                 Main Document    Page 2 of 16
                                     UNITED STATES BANKRUPTCY COURT
                                   FOR THE NORTHERN DISTRICT OF ALABAMA

  In re Remington Outdoor Company, Inc. et al.
                                                                      Case No. 20-81688-CRJ-11
                                                             Reporting Period: October 26, 2020 to November 22, 2020

                                                              Federal Tax I.D. # XX-XXXXXXX

                   LEGAL ENTITIES AND NOTES TO THE MONTHLY OPERATING REPORT
  GENERAL:
  This report includes activity from the Debtors and related case numbers:

  Debtor                                                     Case Number

  Remington Outdoor Company, Inc.                            20-81688-CRJ11
  FGI Holding Company, LLC                                   20-81689-CRJ11
  FGI Operating Company, LLC                                 20-81690-CRJ11
  Remington Arms Company, LLC                                20-81692-CRJ11
  Barnes Bullets, LLC                                        20-81691-CRJ11
  TMRI, Inc.                                                 20-81694-CRJ11
  RA Brands, L.L.C.                                          20-81698-CRJ11
  FGI Finance, Inc.                                          20-81699-CRJ11
  Remington Arms Distribution Company, LLC                   20-81695-CRJ11
  Huntsville Holdings LLC                                    20-81693-CRJ11
  32E Productions, LLC                                       20-81696-CRJ11
  Great Outdoors Holdco, LLC                                 20-81697-CRJ11
  Outdoor Services, LLC                                      20-81700-CRJ11

  1. Basis for Presentation. The financial statements and supplemental information contained herein are preliminary,
  unaudited, and may not comply in all material respects with accounting principles generally accepted in the United
  States of America ("U.S. GAAP"). In addition, the financial statements and supplemental information contained herein
  represent condensed consolidated information.

  The unaudited consolidated financial statements have been derived from the books and records of Remington Outdoor
  Company, Inc. The information furnished in this report includes primarily normal recurring adjustments, but may not
  include all adjustments that would typically be required for quarterly or annual financial statements to fully comply with
  U.S. GAAP.

  Starting with the fourth quarter of 2020 the Debtors will begin reporting on a '4-4-5' calendar, meaning 4 weeks are
  included in the first two months of each quarter, with 5 weeks in the last month. Previously, the Debtors reported on a '5-
  4-4' calendar. Further, the typical month-end date is the last Sunday of the month, not the last calendar day of the month.

  The results of operations contained herein are not necessarily indicative of results which may be expected for any other
  period or for the full year and may not necessarily reflect the consolidated results of operations and financial position of
  the Debtors in the future.




                                                                                                                          PAGE 3 OF 16

Case 20-81688-CRJ11                Doc 1299 Filed 12/31/20 Entered 12/31/20 09:28:21                                        Desc
                                     Main Document    Page 3 of 16
                                    UNITED STATES BANKRUPTCY COURT
                                  FOR THE NORTHERN DISTRICT OF ALABAMA

  In re Remington Outdoor Company, Inc. et al.
                                                                     Case No. 20-81688-CRJ-11
                                                            Reporting Period: October 26, 2020 to November 22, 2020

                                                             Federal Tax I.D. # XX-XXXXXXX

                                 NOTES TO THE MONTHLY OPERATING REPORT

  2. Accuracy. The financial information disclosed herein was not prepared in accordance with federal or state securities
  laws or other applicable non‐bankruptcy law or in lieu of complying with any periodic reporting requirements
  thereunder. Persons and entities trading in or otherwise purchasing, selling, or transferring the claims against the
  Debtors should evaluate this financial information in light of the purposes for which it was prepared. The Debtors are
  not liable for and undertake no responsibility to indicate variations from securities laws or for any evaluations of the
  Debtors based on this financial information or any other information.

  3. Liabilities Subject to Compromise. Liabilities subject to compromise is listed on the balance sheet presented herein.
  The balance sheet reflects the condensed consolidated balance sheet for Remington Outdoor Company, Inc. and
  consolidated subsidiaries.

  Liabilities subject to compromise represent undersecured or unsecured obligations that will be accounted for under the
  plan of reorganization. Generally, actions to enforce or otherwise affect payment of pre-petition liabilities are stayed.
  Accounting Standards Codification ("ASC") 852 requires pre-petition liabilities that are subject to compromise to be
  reported at the amounts expected to be allowed, even if they may be settled for lesser amounts. These liabilities represent
  the amounts expected to be allowed on known or potential claims to be resolved through the Chapter 11 process, and
  remain subject to further adjustments arising from negotiated settlements, actions of the Bankruptcy Court, rejection of
  executory contracts and unexpired leases, the determination as to the value of collateral securing the claims, proofs of
  claim, and other events. Liabilities subject to compromise also include certain items that may be assumed under the plan
  of reorganization or pre-petition amounts that may be allowed to be paid through a court order, and as such, may be
  subsequently reclassified to liabilities not subject to compromise.

  Differences between liability amounts estimated by the Debtors and claims filed by creditors will be investigated and, if
  necessary, the Bankruptcy Court will make a final determination as to the amount of the allowable claim. The
  determination of how liabilities will ultimately be treated cannot be made until the Bankruptcy Court approves a plan of
  reorganization. The Debtors will continue to evaluate these liabilities throughout the Chapter 11 Cases and adjust
  amounts as necessary. Such adjustment may be material. In light of the expected number of creditors, the claims
  resolutions process may take considerable time to complete. Accordingly, the ultimate amount or treatment of such
  liabilities is not determinable at this time.


  4. Reservation of Rights. The Debtors reserve all rights to amend or supplement the MOR in all respects, as may be
  necessary or appropriate. Nothing contained in this MOR shall constitute a waiver of any of the Debtors' rights or an
  admission with respect to their chapter 11 cases.

  5. Reporting Period. Unless otherwise noted herein, the MOR generally reflects the Debtors' books and records and
  financial activity occurring during the applicable reporting period. Except as otherwise noted, no adjustments have been
  made for activity occurring after the close of the reporting period.

  6. Consolidated Entity Accounts Payable and Disbursement Systems. Cash is received and disbursed by the Debtors
  as described in the Debtors' Motion and Interim and Final Orders (i) authorizing the Debtors to (a) continue operating
  cash management system and bank accounts, (b) honor certain prepetition obligations related thereto, (c) continue
  performing and granting administrative priority for intercompany transactions, (ii) waiving certain bankruptcy
  administrator requirements, (iii) granting the Debtors an extension to comply with the requirements of section 345(b) of
  the bankruptcy code, and (iv) granting related relief [Docket No. 14, 92, and 295].




                                                                                                                        PAGE 4 OF 16

Case 20-81688-CRJ11                Doc 1299 Filed 12/31/20 Entered 12/31/20 09:28:21                                      Desc
                                     Main Document    Page 4 of 16
                                    UNITED STATES BANKRUPTCY COURT
                                  FOR THE NORTHERN DISTRICT OF ALABAMA

  In re Remington Outdoor Company, Inc. et al.
                                                                     Case No. 20-81688-CRJ-11
                                                            Reporting Period: October 26, 2020 to November 22, 2020

                                                            Federal Tax I.D. # XX-XXXXXXX

                                 NOTES TO THE MONTHLY OPERATING REPORT
  7. Subsequent Events and Asset Sales. On August 20, 2020, the Bankruptcy Court entered an order (the “Bidding
  Procedures Order”) approving the Debtors’ bidding procedures pursuant to which the Debtors solicited interest in
  purchases of all or a portion of the Debtors’ assets in a competitive bidding process under the Bankruptcy Code,
  designed to achieve the highest or otherwise best value for the Debtors’ assets. The Bidding Procedures Order
  authorized the Debtors to, among other things, solicit stalking horse bids for the Debtors’ assets in advance of a
  potential auction for the Debtors’ assets on September 17, 2020 (the “Auction”). On September 8, 2020, the Debtors
  entered into an Asset Purchase Agreement (the “Stalking Horse APA”) with JJE Capital Holdings, LLC (“JJE”) to serve
  as the “stalking horse” bid with respect to certain acquired assets as defined thereunder.

  Between September 17, 2020 and September 24, 2020, the Debtors conducted the Auction pursuant to the procedures
  established by the Court. At the conclusion of the Auction, the Debtors selected (i) Vista Outdoor Inc. (“Vista”), (ii)
  Sturm, Ruger & Company, Inc. (“Ruger”), (iii) Sierra Bullets, L.L.C. (“Sierra”) and (iv) Roundhill Group, LLC
  (“Roundhill” and together with Vista, Ruger and Sierra, the “Winning Bidders”), each to be the winning bidder for the
  purchase of certain of the Debtors’ assets. Each of the Winning Bidders entered into asset purchase agreements with the
  Debtors, which are summarized below. In addition, at the conclusion of the Auction, the Debtors also selected (i) SIG
  Sauer, Inc. (“SIG Sauer”), (ii) Huntsman Holdings, LLC (“Huntsman”), (iii) Long Range Acquisition LLC (“Long
  Range Acquisition”), (iv) Barnes Acquisition LLC (“Barnes Acquisition”) and (v) Century Arms, Inc. (“Century Arms”
  and together with SIG Sauer, Huntsman, Long Range Acquisition and Barnes Acquisition, the “Backup Bidders”) as the
  backup bidders pursuant to the Bidding Procedures. Each of the Backup Bidders entered into an asset purchase
  agreement to purchase certain acquired assets if the asset purchase with the applicable Winning Bidder is not
  consummated. The Debtors’ obligations to consummate the transactions contemplated by each asset purchase agreement
  are subject to certain closing conditions.

  On September 30, 2020, the Court entered sale orders (each, a “Sale Order”) approving each such asset purchase
  agreement. A summary of the asset purchase agreements for each of the Winning Bidders is provided below. The
  summaries do not purport to be complete and are qualified in their entirety by reference to each of those asset purchase
  agreements.


  Following the completion of the Auction and upon the Court’s entry of the applicable Sale Order, the Debtors entered
  into an asset purchase agreement with Vista (the “Vista APA”). Under the Vista APA, Vista would acquire certain of the
  Debtors’ assets related to the manufacturing and sale of ammunition, ammunition products and related components of
  the Debtors’ Lonoke, Arkansas property (but not including assets under the Debtors’ Barnes Bullets brand), including
  the “Remington” name and other related intellectual property and the Lonoke, Arkansas owned real property, in
  exchange for cash consideration of $81.4 million (the “Base Payment”). The Base Payment would be adjusted for any
  difference between the inventory delivered at closing and an inventory target amount agreed at signing, provided that no
  such adjustment would be made if the inventory delivered at closing was within $2.0 million of the inventory target
  amount. Vista also assumed certain liabilities, including paying up to $8.1 million of cure costs relating to certain
  assumed leases and contracts. The Vista APA included certain conditions to closing including, among other things, (i)
  the satisfaction of conditions to closing under the Roundhill APA (as defined below) and (ii) the consummation of the
  transactions under the Roundhill APA.




                                                                                                                       PAGE 5 OF 16

Case 20-81688-CRJ11                Doc 1299 Filed 12/31/20 Entered 12/31/20 09:28:21                                     Desc
                                     Main Document    Page 5 of 16
                                    UNITED STATES BANKRUPTCY COURT
                                  FOR THE NORTHERN DISTRICT OF ALABAMA

  In re Remington Outdoor Company, Inc. et al.
                                                                      Case No. 20-81688-CRJ-11
                                                             Reporting Period: October 26, 2020 to November 22, 2020

                                                                       Case No. XX-XXXXXXX

                                 NOTES TO THE MONTHLY OPERATING REPORT
  7. Subsequent Events and Asset Sales (continued). Pursuant to the Vista APA, Vista agreed to enter into a license
  agreement with Roundhill in order for Vista to license the Remington brand to Roundhill. The Debtors and Vista were
  to also enter into a transition services agreement, pursuant to which the Debtors and Vista each would provide the other
  certain transition services to support the ongoing operations of the other party. The Debtors may assign their rights and
  obligations under the transition services agreement to other buyers of other assets of the Debtors. The transactions
  contemplated under the Vista APA were completed on October 12, 2020. Vista also entered into a license agreement
  with Roundhill on October 12, 2020. The Debtors and Vista also entered into a transition services agreement on October
  12, 2020.

  Following the completion of the Auction and upon the Court’s entry of the applicable Sale Order, the Debtors entered
  into an asset purchase agreement with Ruger (the “Ruger APA”). Under the Ruger APA, Ruger will acquire certain of
  the Debtors’ assets related to the design, development, testing, manufacturing, marketing, sale and distribution of Marlin
  brand products (including discontinued products and those yet to be launched) using the Marlin name, including certain
  related intellectual property, in exchange for cash consideration of $30.0 million. Ruger also agreed to pay all cure costs
  relating to certain assumed leases and contracts. Pursuant to the Ruger APA, Ruger will also enter into a license
  agreement in favor of Roundhill in order for Ruger to license certain patents to Roundhill. The transactions
  contemplated under the Ruger APA were completed on November 23, 2020 for a total cash consideration of $28.1
  million, net of the working capital adjustment.

  Following the completion of the Auction and upon the Court’s entry of the applicable Sale Order, the Debtors entered
  into an asset purchase agreement with Sierra (the “Sierra APA”). Under the Sierra APA, Sierra would acquire certain of
  the Debtors’ assets primarily related to the manufacturing and sale of ammunition, cartridges, shotshells, blanks, bullets,
  pellets, shot, caps, primers, wads and parts thereof under the Barnes Bullets brand, including related intellectual
  property and the assumption of the lease at the Debtors’ Mona, Utah facility, in exchange for cash consideration of
  $30.5 million. Sierra would also assume certain other liabilities and pay up to $53,233 of cure costs relating to certain
  assumed leases and contracts. The Sierra APA included certain conditions to closing. The Debtors and Sierra also
  agreed to enter into a transition services agreement, pursuant to which the Debtors and Sierra each would provide to the
  other certain transition services to support the ongoing operations of the other party. The Debtors may assign their rights
  and obligations under the transition services agreement to other buyers of other assets of the Debtors. The transactions
  contemplated under the Sierra APA were completed on October 2, 2020. The Debtors and Sierra also entered into a
  transition services agreement on October 2, 2020.

  Following completion of the Auction and upon the Court’s entry of the applicable Sale Order, the Debtors entered into
  an asset purchase agreement with Roundhill (the “Roundhill APA”). Under the Roundhill APA, Roundhill would
  acquire certain of the Debtors’ assets primarily related to the manufacturing design, marketing and sale of shotguns,
  rifles, handguns and modular firearms and related components and accessories (other than assets under the Debtors’
  Marlin brand) (collectively, the “Roundhill Business”) in exchange for cash consideration of $13.0 million. The assets
  that would be purchased under the Roundhill APA included the Debtors’ facilities in Ilion, New York and Lenoir City,
  Tennessee, but Roundhill was not purchasing the Remington brand or the Debtors’ Huntsville, Alabama or Madison,
  North Carolina facilities. Roundhill also assumed certain other liabilities and agreed to pay all cure costs relating to
  certain assumed leases and contracts. The Roundhill APA included certain conditions to closing including, the entry into
  a trademark licensing agreement between Vista and Roundhill to license the Remington brand to Roundhill for use in
  the Roundhill Business. Roundhill would also receive a non-exclusive, perpetual, worldwide, royalty-free license to use
  certain of the patents acquired by Ruger, in the Roundhill Business.




                                                                                                                        PAGE 6 OF 16

Case 20-81688-CRJ11                Doc 1299 Filed 12/31/20 Entered 12/31/20 09:28:21                                      Desc
                                     Main Document    Page 6 of 16
                                    UNITED STATES BANKRUPTCY COURT
                                  FOR THE NORTHERN DISTRICT OF ALABAMA

  In re Remington Outdoor Company, Inc. et al.
                                                                     Case No. 20-81688-CRJ-11
                                                            Reporting Period: October 26, 2020 to November 22, 2020

                                                                       Case No. XX-XXXXXXX

                                 NOTES TO THE MONTHLY OPERATING REPORT
  7. Subsequent Events and Asset Sales (continued). Subsequent to entering into the Roundhill APA, the Debtors and
  Roundhill agreed to enter into an amended and restated asset purchase agreement (the “Amended Roundhill APA”). The
  Amended Roundhill APA modified the Roundhill APA by, among other things, (i) revised certain defined terms and
  other provisions to clarify that Roundhill was not assuming pre-closing taxes, (ii) modified the description of certain
  excluded assets to conform more closely to the purchase agreements expected to be entered into with the successful
  bidder(s) of certain of the Debtor’s non-core brands, (iii) added a covenant whereby Roundhill would enter into a
  license in favor of the successful bidder(s) of certain of the Debtors’ non-core brands, and (iv) corrected certain
  disclosure schedules to the Amended Roundhill APA to reflect the agreed-upon form of those schedules. At a hearing
  held on October 7, 2020, the Court approved the Amended Roundhill APA. On October 10, 2020, the Debtors and
  Roundhill further amended the A&R Roundhill APA by entering into that certain Amendment #1 to the A&R Roundhill
  APA (the “Amendment”). The Amendment added a covenant requiring Roundhill to use its commercially reasonable
  best efforts to obtain commercially reasonable insurance coverage (“Coverage”) of the Roundhill Assets by November
  11, 2020. Under the Amendment, the Debtors would retain possession of the Roundhill Assets until no more than two
  business days after Roundhill provided the Debtors (i) notice that Roundhill had either obtained Coverage or that
  Roundhill had elected to receive the Roundhill Assets notwithstanding a lack of Coverage and (ii) reimbursement for the
  Debtors’ reasonable incremental out-of-pocket costs and expenses incurred (the “Reimbursement”). The transactions
  contemplated under the A&R Roundhill APA as described above were completed on October 12, 2020. Roundhill also
  entered into a trademark licensing agreement with Vista on October 12, 2020 pursuant to which Vista licenses certain
  rights to the Remington brand to Roundhill.


  In addition, on October 7, 2020, the Debtors entered into an asset purchase agreement with Franklin Armory Holdings,
  Inc. for the sale of certain intellectual property primarily related to the Debtor’s Bushmaster brand in exchange for cash
  consideration of $1.7 million. Also on October 7, 2020, the Debtors also entered into an asset purchase agreement with
  Sportsman’s Warehouse, Inc. for the sale of certain intellectual property primarily related to the Debtor’s TAPCO brand
  in exchange for cash consideration of $100,000. Both asset purchase agreements were filed with the Court on October 7,
  2020. The transactions contemplated under the Franklin APA were completed on October 16, 2020 and the transactions
  contemplated under the Sportsman’s Warehouse, Inc. were completed on October 20, 2020.

  On October 23, 2020, the Debtors entered into two asset purchase agreements with JJE Capital Holdings, LLC for the
  sale of certain intellectual property primarily related to the Debtors’ (1) AAC, DPMS, H&R and Stormlake brands in
  exchange for cash consideration of $1.9 million and (2) Parker brand in exchange for cash consideration of $0.25
  million, respectively. Each asset purchase agreement was filed with the Court on October 23, 2020. The Court entered
  orders approving each asset purchase agreement on October 30, 2020. The transactions closed on November 2, 2020
  and November 13, 2020, respectively.




                                                                                                                       PAGE 7 OF 16

Case 20-81688-CRJ11                Doc 1299 Filed 12/31/20 Entered 12/31/20 09:28:21                                     Desc
                                     Main Document    Page 7 of 16
                                             UNITED STATES BANKRUPTCY COURT
                                          FOR THE NORTHERN DISTRICT OF ALABAMA

In re Remington Outdoor Company, Inc. et al.
                                                                                         Case No. 20-81688-CRJ-11
                                                                                Reporting Period: October 26, 2020 to November 22, 2020

BA-01                                                                           Federal Tax I.D. # XX-XXXXXXX

                                                BUSINESS DEBTORS' AFFIRMATIONS

        Must be completed each month. If the answer to any of the
        questions is "No", provide a detailed explanation of each
        item. Attach additional sheets if necessary.                                  Yes                                No
      1 All undisputed post petition business taxes have been
        paid/deposited in a timely manner.                                             X
     1a All undisputed post petition individual taxes have been
        paid/deposited in a timely manner.                                             X
      2 Adequate insurance on all assets/property including fire, theft,
        liability, collision and casualty and workman's compensation (if
        applicable) is currently in full force and effect.
                                                                                      X
      3 New books and records were opened and are being maintained                    X
        daily.                                                                (See Note 1 Below)
      4 Copies of all banks statements and reconciliations are attached.                                                 X
                                                                                                                 (See Note 2 Below)
      5 I have otherwise complied with all requirements of the Chapter
        11 Operating Order.                                                            X
      6 All financial statements filed with the Bankruptcy Clerk's Office
        are prepared in accordance with generally accepted accounting                 X
        principles.                                                           (See Note 3 Below)
      7 All payments of pre-petition obligations were made pursuant to
        applicable Orders entered by the Bankruptcy Court.                             X


        NOTES:
        (1) The Debtors did not create a new accounting ledger or accounting system, however the Debtors have implemented a number of
        controls and processes to ensure that amounts are properly recorded as either pre-petition or post-petition. Further, similar controls
        and processes were implemented to ensure all pre-petition amounts are not paid, unless approved by an order from the court.

        (2) The Bankruptcy Administrator has advised the Debtors that production of bank statements and reconciliations is not presently
        required and the Debtors have agreed to make these records available to the Bankruptcy Administrator upon request. The Debtors
        affirm that all bank accounts are reconciled monthly in accordance with the Debtor's ordinary course accounting practices.

        (3) The information furnished in this report includes normal recurring adjustments, but may not include all adjustments that would
        typically be made for quarterly or annual financial statements to fully comply with U.S. GAAP.




                                                                                                                                       PAGE 8 OF 16

Case 20-81688-CRJ11                     Doc 1299 Filed 12/31/20 Entered 12/31/20 09:28:21                                                 Desc
                                          Main Document    Page 8 of 16
                                                    UNITED STATES BANKRUPTCY COURT
                                                  FOR THE NORTHERN DISTRICT OF ALABAMA

        In re Remington Outdoor Company, Inc. et al.
                                                                                              Case No. 20-81688-CRJ-11
                                                                                     Reporting Period: October 26, 2020 to November 22, 2020

        BA-02 (Part 1)                                                                Federal Tax I.D. # XX-XXXXXXX

                                             BUSINESS DEBTORS' CASH RECEIPTS & DISBURSEMENTS
                                                For the period of October 26, 2020 to November 22, 2020
                                                                        (000's)

        Cash Receipts
           Customer Collections                                                                           $                                 10,929
           Misc. Cash Receipts                                                                                                               3,879
        Total Cash Receipts                                                                               $                                 14,808

        Operating Disbursements (1)
           Payables - Material Purchases and Corporate Overhead                                           $                                 (7,854)
           Payroll and Benefits                                                                                                             (4,076)
        Cash Disbursements from Operations                                                                $                                (11,930)

        Net Operating Cash Flow                                                                           $                                  2,878

        Asset Sales Cash Flow
           Asset Sale Proceeds                                                                            $                                  1,900
           Ruger Sale Liability Release                                                                                                      1,000
           Bid Deposits Return                                                                                                             (13,000)
        Total Asset Sales Cash Flow                                                                       $                                (10,100)

        Restructuring Cash Flow
           Professional Fees                                                                              $                                 (3,303)
           Professional Fees - Lender                                                                                                         (443)
        Total Restructuring Cash Flow                                                                     $                                 (3,746)

        Financing Cash Flow
           Debt Service Costs                                                                             $                                 (1,661)
        Total Financing Cash Flow                                                                         $                                 (1,661)


        Total Net Cash Flow                                                                               $                                (12,629)


        Beginning Book Cash                                                                               $                               126,641
           Plus: Change in Cash                                                                                                            (12,629)
        Ending Book Cash                                                                                  $                               114,012
           Plus: Outstanding Checks                                                                                                            535
        Ending Bank Cash                                                                                  $                               114,547

        Note: Total Disbursements                                                                         $                                (30,338)

        Memo:
        Ending Book Cash                                                                                  $                               114,012

           Plus: Marketable Securities                                                                                                          39

           Plus: Petty Cash                                                                                                                      8
           Less: Letters of Credit Reserve                                                                                                  (3,547)
        Cash and Equivalents (Balance Sheet as of November 22, 2020)                                      $                               110,511

           Less: Bid Deposits                                                                                                               (7,729)

           Less: Asset Sale Reserves (Wind-Down, Retiree Benefits, Taxes, etc.)                                                            (42,321)

           Less: Professional Fee Reserve                                                                                                  (12,556)

           Less: Utility Adequate Assurance Reserve                                                                                           (197)

           Less: Marketable Securities                                                                                                         (39)

        Ending Book Cash Available for Operations                                                         $                                 47,669

        Note:
        1) Disbursements include payments made on behalf of recent buyers. Applicable reimbursements will be reflected in cash receipts as they are
        received under terms of the respective TSAs.




                                                                                                                                                      PAGE 9 OF 16

Case 20-81688-CRJ11                     Doc 1299 Filed 12/31/20 Entered 12/31/20 09:28:21                                                              Desc
                                          Main Document    Page 9 of 16
                                                UNITED STATES BANKRUPTCY COURT
                                             FOR THE NORTHERN DISTRICT OF ALABAMA

In re Remington Outdoor Company, Inc. et al.
                                                                                            Case No. 20-81688-CRJ-11
                                                                                   Reporting Period: October 26, 2020 to November 22, 2020

BA-02 (Part 2)                                                                     Federal Tax I.D. # XX-XXXXXXX

                                         CONDENSED CONSOLIDATED INCOME STATEMENT
                                          For the Period of October 26, 2020 to November 22, 2020
                                                                  (000's)


Net Sales                                                                                                $                               1
                    (1)
Cost of Goods Sold                                                                                                                   2,920
     Gross Profit                                                                                       $                           (2,918)
Selling, General, and Administrative Expenses                                                                                        2,751
Research and Development Expenses                                                                                                      417
Other Expenses                                                                                                                          44
     Operating Income (Loss)                                                                            $                           (6,131)
Interest Expense                                                                                                                     1,703
Reorganization Items, net                                                                                                            2,135
     Income (Loss) before Income Taxes                                                                  $                           (9,969)
Income Tax Expense (Benefit)                                                                                                             -
     Net Income (Loss)                                                                                  $                           (9,969)


Note:
(1) Cost of Goods Sold includes ~$1.7MM related to the write-off of previously capitalized manufacturing inventory




                                                                                                                                PAGE 10 OF 16

Case 20-81688-CRJ11                       Doc 1299 Filed 12/31/20 Entered 12/31/20 09:28:21                                        Desc
                                           Main Document     Page 10 of 16
                                                     UNITED STATES BANKRUPTCY COURT
                                                  FOR THE NORTHERN DISTRICT OF ALABAMA

In re Remington Outdoor Company, Inc. et al.
                                                                                        Case No. 20-81688-CRJ-11
                                                                               Reporting Period: October 26, 2020 to November 22, 2020

BA-02 (A)                                                                      Federal Tax I.D. # XX-XXXXXXX

                                                  BUSINESS DEBTORS' ACCOUNTS RECEIVABLE
                                                             As of November 22, 2020
                                                                     (000's)


                               Current                                    $                4,190
                               1 - 30 days old                                             2,215
                               31 - 60 days old                                            (186)
                               61 - 90 days old                                            (226)
                               91 - 120 days old                                              53
                               121 + days old                                              (126)
                               Inactive                                                        -
                                 Total trade accounts receivable          $               5,921
                               Adjustments and Other                                         (4)
                                 Total accounts receivable, gross         $               5,917
                               Less: Allowance for Bad Debts                               (366)
                               Less: Allowance for Customer Underpays                      (111)
                               Less: Accrued Cash Discounts                                 (56)
                               Less: Allowance for Sales Returns                            (70)
                                 Total accounts receivable, net           $               5,314




                                                                                                                             PAGE 11 OF 16

Case 20-81688-CRJ11                       Doc 1299 Filed 12/31/20 Entered 12/31/20 09:28:21                                     Desc
                                           Main Document     Page 11 of 16
                                           UNITED STATES BANKRUPTCY COURT
                                         FOR THE NORTHERN DISTRICT OF ALABAMA

In re Remington Outdoor Company, Inc. et al.
                                                                                   Case No. 20-81688-CRJ-11
                                                                          Reporting Period: October 26, 2020 to November 22, 2020

BA-02 (B)                                                                  Federal Tax I.D. # XX-XXXXXXX

                                        BUSINESS DEBTORS' ACTUAL DISBURSEMENTS
                                       For the period of October 26, 2020 to November 22, 2020



                                                                                                             Disbursements
Debtor                                                       Case Number                                   10/26/20 to 11/22/20

Remington Outdoor Company, Inc.                              20-81688-CRJ11                            $                (16,303,036)
FGI Holding Company, LLC                                     20-81689-CRJ11                                                       -
FGI Operating Company, LLC                                   20-81690-CRJ11                                              (2,189,426)
Remington Arms Company, LLC                                  20-81692-CRJ11                                             (11,845,049)
Barnes Bullets, LLC                                          20-81691-CRJ11                                                       -
TMRI, Inc.                                                   20-81694-CRJ11                                                       -
RA Brands, L.L.C.                                            20-81698-CRJ11                                                       -
FGI Finance, Inc.                                            20-81699-CRJ11                                                       -
Remington Arms Distribution Company, LLC                     20-81695-CRJ11                                                       -
Huntsville Holdings LLC                                      20-81693-CRJ11                                                       -
32E Productions, LLC                                         20-81696-CRJ11                                                       -
Great Outdoors Holdco, LLC                                   20-81697-CRJ11                                                       -
Outdoor Services, LLC                                        20-81700-CRJ11                                                       -
Total                                                                                                  $                (30,337,511)


Note:
Disbursements exclude intra-entity transfers and transfers between Debtor entities




                                                                                                                      PAGE 12 OF 16

    Case 20-81688-CRJ11                  Doc 1299 Filed 12/31/20 Entered 12/31/20 09:28:21                               Desc
                                          Main Document     Page 12 of 16
                                                                       UNITED STATES BANKRUPTCY COURT
                                                                     FOR THE NORTHERN DISTRICT OF ALABAMA

In re Remington Outdoor Company, Inc. et al.
                                                                                                                                      Case No. 20-81688-CRJ-11
                                                                                                                             Reporting Period: October 26, 2020 to November 22, 2020

BA-03 (Part 1)                                                                                                               Federal Tax I.D. # XX-XXXXXXX

                                                                            BUSINESS DEBTORS' BANK ACCOUNTS
                                                                                   As of November 22, 2020
                                                                                           (000's)

                                                                                 Last 4 Digits
                     Company                          Financial Institution    Account Number               Account Description                              Account Balance
                 RA Brands, L.L.C.                        Cadence Bank              0946                      Licensing Account                     $                              10
          FGI Operating Company, LLC                      Cadence Bank              0953                    FGI Operating Account                                                 283
          FGI Operating Company, LLC                      Cadence Bank              1431                       FGI AP Account                                                        -
                                                                                                                                   (1)
          FGI Operating Company, LLC                      Cadence Bank              7078                  FGI Dominion Account                                                       -
          FGI Operating Company, LLC                      Cadence Bank              7490                     FGI LOC Account (1)                                                 3,547
         Remington Arms Company, LLC                      Cadence Bank              0961                   Main Operating Account                                               47,316
         Remington Arms Company, LLC                      Cadence Bank              0278                  Accounts Payable Account                                                   -
   Remington Arms Distribution Company, LLC               Cadence Bank              0979                   RAD Operating Account                                                     -
         Remington Arms Company, LLC                      Cadence Bank              0987                     Storm Lake Account                                                   367
        Remington Outdoor Company, Inc.                   Cadence Bank              1407                   ROC Operating Account                                                   52
   Remington Arms Distribution Company, LLC               Cadence Bank              1415              Chain Customer Receipts Account                                                -
         Remington Arms Company, LLC                      Cadence Bank              1423            Non-Chain Customer Receipts Account                                              -
         Remington Arms Company, LLC                      Cadence Bank              1449                   Huntsville Store Account                                                 7
         Remington Arms Company, LLC                      Cadence Bank              0193                       Dakota Account                                                     162
         Remington Arms Company, LLC                    Adirondack Bank             5089                     Ilion Local Account                                                    0
         Remington Arms Company, LLC                     First State Bank           5273(2)                 Lonoke Local Account                                                     -
        Remington Outdoor Company, Inc.                   Cadence Bank              8437                   Bid Deposits Account (1)                                              7,729
        Remington Outdoor Company, Inc.                   Cadence Bank              8445                 Deposits/Reserves Account (1)                                          42,321
        Remington Outdoor Company, Inc.                   Cadence Bank              7611             Professional Fee Reserve Account (1)                                       12,556
                                                                                                                                              (1)
        Remington Outdoor Company, Inc.                   Cadence Bank              7629         Adequate Assurance Utility Deposit Account                                       197
                       Total                                                                                                                        $                          114,547




Note:
1) Accounts are restricted and/or not available for operations
2) Account was closed on 10/31/20




                                                                                                                                                                       PAGE 13 OF 16

  Case 20-81688-CRJ11                                    Doc 1299 Filed 12/31/20 Entered 12/31/20 09:28:21                                                                Desc
                                                          Main Document     Page 13 of 16
                                                            UNITED STATES BANKRUPTCY COURT
                                                         FOR THE NORTHERN DISTRICT OF ALABAMA

In re Remington Outdoor Company, Inc. et al.
                                                                                                       Case No. 20-81688-CRJ-11
                                                                                              Reporting Period: October 26, 2020 to November 22, 2020

BA-03 (Part 3)                                                                                Federal Tax I.D. # XX-XXXXXXX

                                                               BUSINESS DEBTORS' INVENTORY
                                                                    As of November 22, 2020
                                                                             (000's)


                                      Supplies, Net                                    $                     74

                                         Raw Material, Gross                           $                  3,282
                                         Raw Material Reserves                                            (663)
                                      Raw Material, Net                                $                  2,618

                                         Semi Finished Product, Gross                  $                  5,591
                                         Semi Finished Product Reserves                                   (365)
                                      Semi Finished Product, Net                       $                  5,226

                                         Finished Product, Gross                       $                   604
                                         Finished Product Reserves                                         (49)
                                      Finished Product, Net                            $                   554

                                      Inventories, Net                                 $                  8,474




                                                                                                                                       PAGE 14 OF 16

   Case 20-81688-CRJ11                         Doc 1299 Filed 12/31/20 Entered 12/31/20 09:28:21                                          Desc
                                                Main Document     Page 14 of 16
                                                UNITED STATES BANKRUPTCY COURT
                                             FOR THE NORTHERN DISTRICT OF ALABAMA

In re Remington Outdoor Company, Inc. et al.
                                                                               Case No. 20-81688-CRJ-11
                                                                      Reporting Period: October 26, 2020 to November 22, 2020

BA-03 (A)                                                                 Federal Tax I.D. # XX-XXXXXXX

                                      BUSINESS DEBTORS' POST-PETITION ACCOUNTS PAYABLE
                                                     As of November 22, 2020
                                                             (000's)

                         Current                                      $                354
                         1 - 30 days old                                               363
                         31 - 60 days old                                               47
                         61 - 90 days old                                               25
                         91 - 120 days old                                             (11)
                         121 + days old                                                   -
                         Inactive                                                         -
                           Total trade accounts payable               $                778
                           Other payables and accruals                              14,958
                              Total accounts payable (Debtors)       $               15,737
                              Total accounts payable (Non-Debtors)                        -
                                   Total accounts payable            $               15,737




                                                                                                                 PAGE 15 OF 16

 Case 20-81688-CRJ11                        Doc 1299 Filed 12/31/20 Entered 12/31/20 09:28:21                       Desc
                                             Main Document     Page 15 of 16
                                                     UNITED STATES BANKRUPTCY COURT
                                                  FOR THE NORTHERN DISTRICT OF ALABAMA

In re Remington Outdoor Company, Inc. et al.
                                                                                                       Case No. 20-81688-CRJ-11
                                                                                              Reporting Period: October 26, 2020 to November 22, 2020

BA-04                                                                                          Federal Tax I.D. # XX-XXXXXXX

                                                  CONDENSED CONSOLIDATED BALANCE SHEET
                                                           As of November 22, 2020
                                                                   (000's)


ASSETS
Current Assets
                             (1)
Cash and Cash Equivalents                                                                                          $                          110,511
Accounts Receivable, net                                                                                                                        5,314
Inventories, net                                                                                                                                8,474
Other Current Assets                                                                                                                            4,871
  Total Current Assets                                                                                             $                          129,170


Property, Plant and Equipment, net                                                                                 $                           58,316
Goodwill and Intangible Assets, net                                                                                                             2,500
Deferred Tax Assets                                                                                                                                 -
Other Non-Current Assets (2)                                                                                                                   18,626
  Total Assets                                                                                                     $                          208,612


LIABILITIES AND STOCKHOLDER'S DEFICIT
Current Liabilities
Accounts Payable                                                                                                   $                           15,737
Short-term Borrowings                                                                                                                               -
Current Portion of Product Liability                                                                                                                -
Other Current Liabilities                                                                                                                      13,158
  Total Current Liabilities                                                                                        $                           28,895


Long-Term Debt, net                                                                                                $                                -
Retiree Benefits, net                                                                                                                               -
Product Liability                                                                                                                                   -
Other Non-Current Liabilities                                                                                                                   1,263
  Total Liabilities Not Subject to Compromise                                                                      $                            1,263

Liabilities Subject to Compromise                                                                                                             397,598
  Total Liabilities                                                                                                $                          427,756


Stockholder's Deficit
Common Stock                                                                                                       $                              170
Additional Paid-in Capital                                                                                                                    217,943
Warrants                                                                                                                                        5,500
Accumulated Other Comprehensive Loss                                                                                                          (10,707)
Retained Deficit                                                                                                                             (432,049)
  Total Stockholder's Deficit                                                                                      $                         (219,144)
  Total Liabilities and Stockholder's Deficit                                                                      $                          208,612


Note:
(1) Cash and Cash Equivalents includes petty cash and marketable securities and does not include certain restricted accounts
(2) Other Non-Current Assets includes the Cash Collateral Dominion Reserve account balance, the Letters of Credit Reserve account balance
   and cash held by insurance carriers




                                                                                                                                            PAGE 16 OF 16

Case 20-81688-CRJ11                         Doc 1299 Filed 12/31/20 Entered 12/31/20 09:28:21                                                 Desc
                                             Main Document     Page 16 of 16
